

Exhibit 10.2

 
CONFIDENTIALITY, NON-COMPETE, SEVERANCE,
AND CHANGE IN CONTROL AGREEMENT


This Confidentiality, Non-Compete, Severance, and Change in Control Agreement
(the “Agreement”) is entered into as of this ____ day of _________, 20__, by and
between _____________________, a French national, born on _________________, in
_______________________, residing at ____________________________________, with
social security number _________________________ (“Executive”), Dresser-Rand
S.A, a French corporation, registered with the Registry of Commerce of _____
under number ______, having its registered offices at _____________, duly
represented by ________________, ________________________, Dresser-Rand S.A.
(the “Company”), and Dresser-Rand Group Inc., a Delaware corporation with a
principal place of business in Houston, Texas (“D-R Group”).
 
WHEREAS, Executive is currently employed with the Company and, by virtue of that
employment will receive access to competitively sensitive, confidential,
proprietary and trade secret information relating to the current and planned
business of the Company and its Affiliates; and
 
WHEREAS, the Company and Executive wish to make certain arrangements to protect
the value of such information to the Company and its Affiliates during
Executive’s employment and following such time as Executive’s employment with
the Company may end; and
 
WHEREAS, in exchange for such protections and in recognition of Executive’s
anticipated contributions to the Company, the Company, D-R Group and Executive
wish further to make arrangements for the potential payment of a contractual
severance indemnity following the conclusion of Executive’s employment with the
Company under certain circumstances, including following a change in control of
D-R Group as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, the parties hereto, intending to be
legally bound hereby, agree as follows:
 

 
 

--------------------------------------------------------------------------------

 

1.           DEFINITIONS.
 
(a) Affiliate.  For purposes of this Agreement, “Affiliate” shall mean any
corporation, limited liability company or similar entity which is under the
control of the Company or under common control with the Company.
 
(b) Base Salary.  For purposes of this Agreement, “Base Salary” shall mean the
annualized rate of salary authorized and being paid to Executive as of the date
in question, excluding any bonus, incentive plan payments, benefits, equity
compensation, and other forms of compensation that are not paid to Executive on
a regular, recurring basis under the Company’s standard payroll practices.

 
(c) Change in Control.  For purposes of this Agreement, a “Change in Control”
shall mean the first to occur of any of the following events:
 
(i)           during any 12-month period, the members of the Board (the
“Incumbent Directors”) cease for any reason other than due to death or
disability to constitute at least a majority of the members of the Board,
provided that any director whose election, or nomination for election by D-R
Group’s stockholders, was approved by a vote of at least a majority of the
members of the Board who are at the time Incumbent Directors shall be considered
an Incumbent Director, other than any such individual whose initial assumption
of office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board;


(ii)          the acquisition or ownership by any individual, entity or "group"
(within the meaning of  Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), other than D-R Group or any of its Affiliates
or Subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by D-R Group or any of its Affiliates or Subsidiaries, of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of the combined voting power of D-R Group's then outstanding
voting securities entitled to vote generally in the election of directors;


(iii)         the merger, consolidation or other similar transaction of D-R
Group, as a result of which the stockholders of D-R Group immediately prior to
such merger, consolidation or other transaction, do not, immediately thereafter,
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the voting securities entitled to vote generally in the election of
directors of the merged, consolidated or other surviving company; or
 

 
2

--------------------------------------------------------------------------------

 

(iv)         the sale, transfer or other disposition of all or substantially all
of the assets of D-R Group to one or more persons or entities that are not,
immediately prior to such sale, transfer or other disposition, Affiliates of D-R
Group.
 
A “Change in Control” shall not be deemed to occur if the Company undergoes a
bankruptcy, liquidation or reorganization under the United States Bankruptcy
Code.
 
(d)       Date of Termination.  For purposes of this Agreement, “Date of
Termination” shall mean the date on which Executive’s termination of employment
with the Company and any Affiliate occurs.
 
(e)       Effective Date.  The Effective Date of this Agreement shall be the
date first indicated above.
 
(f)        Parent Company. For purposes of this Agreement, "Parent Company"
shall mean Dresser-Rand Group Inc.
 
(g)       Person.  For purposes of this Agreement, “Person” shall mean an
individual, corporation, partnership, limited liability company, limited
liability partnership, syndicate, person, trust, association, organization, or
other entity, including any Governmental Entity, and including any successor, by
merger or otherwise, of any of the foregoing.
 
2.           EMPLOYMENT.  Executive acknowledges and agrees that nothing herein
shall be construed as a guarantee of continued employment for a specific period
or under particular terms or otherwise as having altered the Executive status as
employee of the Company.
 

 
3

--------------------------------------------------------------------------------

 

3.           CONFIDENTIALITY, NONCOMPETITION, ETC.
 
(a) Confidentiality.
 
(i)           Executive acknowledges that the business of the Company is
intensely competitive and that Executive's employment by the Company has
required and will require that Executive have access to and knowledge of
confidential information of the Company and its Affiliates, which the Company or
such Affiliates has provided to Executive in the past and the Company hereby
agrees to continue to provide to Executive during his future employment as
necessary to perform his assigned duties.  Such confidential information
includes, but is not limited to, formulae, manufacturing processes, distribution
systems, research and development methods and techniques, the identity of
customers, the identity of the representatives of customers with whom the
Company or its Affiliates has dealt, the kinds of services provided by the
Company and its Affiliates to customers and offered to be performed for
potential customers, the manner in which such services are performed or offered
to be performed, the service needs of actual or prospective customers, pricing
information, information concerning the creation, acquisition or disposition of
products and services, customer maintenance listings, computer software
applications and other programs, personnel information and other trade secrets
(the “Confidential Information”).  Confidential Information shall not include
information which (w) was publicly available prior to the date hereof, (x) was
known by Executive from a source other than through Executive's employment with,
or service as a director of, the Company, (y) is acquired by Executive from a
third party who was not subject to any restrictions as to its disclosure, or (z)
becomes publicly available subsequent to the date hereof, other than as a result
of an action by Executive.  Executive expressly acknowledges the trade secret
status of the Confidential Information and that the Confidential Information
constitutes a protectible business interest of the Company.  Executive further
acknowledges that the direct or indirect disclosure of any such Confidential
Information would place the Company at a competitive disadvantage and would do
damage, monetary or otherwise, to the Company's business and that the engaging
by Executive in any of the activities prohibited by this Section 3 may
constitute improper appropriation and/or use of such information and trade
secrets.
 
(ii)           The Company and Executive agree that, for purposes of this
Section 3, except as otherwise provided, the business of the Company shall mean
the businesses conducted by the Company, its Parent Company, and its Affiliates
during the period of Executive's employment by the Company.  Executive
acknowledges that the Company engages in its business throughout the world.
 
(iii)         During Executive's employment by the Company and at all times
following the termination of Executive's employment for any reason, Executive
shall not, directly or indirectly, whether individually, as a director,
stockholder, owner, partner, employee, principal or agent of any business, or in
any other capacity, make known, disclose, furnish, make available or utilize any
of the Confidential Information, other than in the proper performance of the
duties contemplated herein, or as required or requested by a court of competent
jurisdiction or other administrative or legislative body; provided, however,
that, in such event, Executive shall promptly notify the Company so that the
Company may seek a protective order or other appropriate remedy.  If reasonably
practicable, Executive shall notify the Company prior to disclosing any of the
Confidential Information to a court or other administrative or legislative body.
Executive agrees to return all Confidential Information, including all
photocopies, extracts and summaries thereof, and any such information stored
electronically on tapes, computer disks or in any other manner to the Company at
any time upon request by the Company and upon the termination of his employment
for any reason.

 
4

--------------------------------------------------------------------------------

 

(b) Non-Competition.  Executive has had principle responsibility for the profit
and loss of the business of the Company and its Affiliates in the European
Served Area (“ESA”) and for North American Operations (“NAO”).  ESA includes
Europe (East and West), Asia and the Middle East. NAO includes Canada, the
United States and Mexico. For a period of 1 year, renewable once, following the
termination of Executive’s employment with the Company, Executive shall not in
the territory covered by ESA or NAO, directly or indirectly, engage in
Competition (as defined below); provided, however, that it shall not be a
violation of this sub-paragraph for Executive to become the registered or
beneficial owner of up to five percent (5%) of any class of the capital stock of
a  competing corporation listed on a regulated stock exchange, provided that
Executive does not actively participate in the business of such corporation
until such time as this covenant expires. The Company may not renew the
non-compete period beyond the initial one-year period unless Executive’s
contract is terminated within 2 years of a Change in Control.
 
(c) Definition of Competition.  As used herein, business is directly competitive
with the business of the Company and a business or organization directly
competes with the business of the Company when such business or organization
involves, directly or indirectly, rotating equipment as used by the oil, gas,
petrochemical, and process industries, including compressors (whether
centrifugal, reciprocating or others), steam and gas turbines, expanders,
turbine packages, and control systems, and the design, manufacture, assembly,
sales, repair and servicing of any of the foregoing.
 
For purposes of this Agreement, “Competition” means, for Executive's benefit or
for the benefit of any other Person, firm or entity, any of the following:
 
(i)           engaging in, or otherwise being employed by or acting as a
consultant or lender to, or being a director, officer, employee, principal,
licensor, trustee, broker, agent, stockholder, member, owner, joint venturer or
partner of, any other business or organization which directly competes with the
business of the Company;
 
(ii)          soliciting from any customer doing business with the Company or
its Affiliates as of Executive's Date of Termination business directly
competitive with the business of the Company with such customer or such party;
 
(iii)         soliciting from any potential customer of the Company or its
Affiliates known to Executive business directly competitive with the business of
the Company which has been the subject of a written or oral bid, offer or
proposal by the Company known to Executive, or of substantial preparation known
to Executive with a view to making such a bid, proposal or offer, within six (6)
months prior to Executive's Date of Termination; or
 
(d) Waiver of Non-Compete Covenant. The Company may waive application of the
non-compete covenant by notifying Executive in writing within eight (8) days of
notification of the termination of Executive’s employment with the Company.
 

 
5

--------------------------------------------------------------------------------

 

(e) Remuneration of Non-Competition Covenant. If the non-compete covenant has
not been waived pursuant to (d) above, following termination of the employment
contract, the Company will pay to Executive an indemnity equal to 5/10th of
Executive’s average monthly salary and contractual premiums that Executive
received during the last 12 months of employment of Executive with the Company.
In case of dismissal for cause other that serious or very serious misconduct
(“faute grave ou faute lourde”), this indemnity will be raised to 6/10th of that
average, for as long as Executive shall not have found new employment, and for a
maximum duration equal to the duration of the non-compete covenant. The
non-compete indemnity will be paid monthly for the duration of the non-compete
covenant, and for as long as the Employee will have observed it strictly.
 
(f) Solicitation of Company Employees.  During Executive’s employment with the
Company and continuing through the date that is three (3) years after
Executive’s Date of Termination for any reason, Executive will not solicit the
employment or services of, or hire, any individual who is employed by or known
by Executive to be a consultant to the Company or any of its Affiliates.  In the
event Executive’s employment with the Company has ended, the foregoing
restriction on solicitation and hiring shall apply to any individual who was
employed by or known by Executive to be a consultant to the Company or any of
its Affiliates upon the Date of Termination or within six (6) months prior
thereto, unless such Person is not an employee of, or a consultant to, the
Company or any of its Affiliates at the time of such solicitation by Executive
and has not been an employee of, or consultant to the Company or any of its
Affiliates for six (6) months prior thereto.
 
(g)          Acknowledgements Regarding Covenants.  Executive acknowledges that
(i) in view of the Executive’s very senior position in the Company and the group
of companies the Company belongs to, the scope and duration of the restrictive
covenants contained herein are reasonable and necessary to protect the value of
the Company’s and its Affiliates’ Confidential Information given the nature of
such Confidential Information and of the Company’s business; and (ii) the
restrictive covenants and the other agreements contained herein are an essential
part of this Agreement.  Executive further represents and warrants and
acknowledges and agrees that Executive has been, or has had the opportunity to
be, fully advised by counsel in connection with the negotiation, preparation,
execution and delivery of this Agreement, and that, having regard to Executive’s
training and qualifications, this covenant does not affect Executive’s ability
to find other employment.
 
(h)          Non-Disparagement.  Executive agrees that both during and after
termination of this Agreement he shall not make any statement, written or
verbal, in any forum or media, or take any action, that is intended to injure or
damage the goodwill, reputation or business prospects of the Company or its
Affiliates; provided, however, that the foregoing shall not apply to or restrict
in any way the communication of information by Executive to any state or federal
law enforcement or administrative agency or in a court, arbitration or
administrative proceeding, and Executive will not be in breach of the covenant
contained above solely by reason of such communication or testimony.
 
 
6

--------------------------------------------------------------------------------

 

(i) Remedies.  In the event Executive breaches any of the provisions of this
Section 3, the Company shall have the following rights and remedies, each of
which shall be independent of the others and severally enforceable, and each of
which shall be in addition to, and not in lieu of, any other rights or remedies
available to the Company or any of its subsidiaries, Affiliates, successors or
assigns at law or in equity under this Agreement or otherwise:
 
(i)           The right and remedy to have each and every one of the covenants
in this Section 3 specifically enforced and the right and remedy to obtain
injunctive relief, it being agreed that any breach or threatened breach of any
of the non-competition or other restrictive covenants and agreements contained
herein would cause irreparable injury to the Company, its Parent Company and its
subsidiaries, Affiliates, successors or assigns and that money damages would not
provide an adequate remedy at law to the Company, its Parent Company and its
subsidiaries, Affiliates, successors or assigns.
 
(ii)           Without prejudice of the rights and remedies set out at (i)
above, any breach of each and every one of the covenants in this Section 3 will
cause Executive to be automatically liable to the Company for a penalty hereby
set at a lump-sum corresponding to the last twelve (12) months of gross base
salary received by Executive under his employment with the Company; this penalty
will be payable for each occurrence, without a formal injunction to discontinue
the forbidden activity being required from the Company.
 
(iii)           Executive acknowledges and agrees that the restrictive covenants
and agreements contained herein are reasonable and valid in geographic, temporal
and subject matter scope and in all other respects.  If, however, any arbitrator
or court subsequently determines that any of such covenant or agreement, or any
part thereof, is invalid or unenforceable as written, then such provision shall
be reformed to the extent necessary (and to no greater extent) to be valid and
enforceable.  If such provision cannot be so reformed, it shall be deemed struck
by the parties and the remainder of such covenants and agreements shall not
thereby be affected and shall be given full effect without regard to the invalid
portions.
 
4.           RETURN OF COMPANY PROPERTY.  Executive agrees that following the
termination of employment for any reason, Executive shall return all property of
the Company and any of its subsidiaries, Affiliates and any divisions thereof
which is then in or thereafter comes into Executive's possession, including, but
not limited to, documents, contracts, agreements, plans, photographs, books,
notes, electronically stored data and all copies of the foregoing as well as any
automobile or other materials or equipment supplied by the Company to Executive.
 

 
7

--------------------------------------------------------------------------------

 

5.           SEVERANCE UPON TERMINATION WITHOUT CHANGE IN CONTROL.
 
(a) Severance Payments.  In case of termination by the Company of Executive’s
employment with the Company, for any reason other than dismissal for serious or
very serious misconduct (faute grave ou faute lourde), and except in case of
Termination Following a Change in Control as set forth at Section 6 below, to
the extent that the sum of the Non-Compete payment provided at Section 3 (e)
above and the dismissal indemnity set forth by article 29 of the National
Collective Bargaining Agreement of Engineers and Managers of the Metal Industry
(the “CBA”) (Amount A), is less than the “Standard Severance Amount” defined in
Schedule A (Amount B), D-R Group will pay Executive the difference between
Amount B and Amount A on the date of the first anniversary of the start of the
Non-Compete period provided that the Executive shall have complied with Section
7 hereof.
 
6.           SEVERANCE UPON TERMINATION FOLLOWING A CHANGE IN CONTROL.
 
(a) Termination Following Change in Control.  In the event Executive's
employment with the Company shall be terminated  by the Company within two (2)
years following the occurrence of a Change in Control, for any reason other than
dismissal for serious or very serious misconduct, to the extent that the sum of
the Non-Compete payment provided at Section 3 (e) above and the dismissal
indemnity set forth by article 29 of the CBA (Amount A) is less than the
“Change-In-Control Severance Amount” defined in Schedule A (Amount C), D-R Group
will pay Executive the difference between Amount C and Amount A on the date of
the second anniversary of the start of the Non-Compete period provided that
Executive shall have complied with Section 7 hereof..
 
7.           RELEASE REQUIREMENTS FOR POST TERMINATION PAYMENTS.  As condition
to the receipt of any incremental difference between on one hand Amount A and on
the other hand either Amount B or C pursuant to Section 5 or Section 6,
respectively from D-R Group,  Executive shall execute the Release Agreement in
the form attached hereto as Schedule B; provided that Executive shall not be
expected to waive any rights accruing under this Agreement; and provided further
that if Executive refuses to sign such release Executive will still be bound to
his obligations under this Agreement.  Notwithstanding the foregoing, nothing in
the required release or in any other provision of this Agreement shall alter any
rights Executive may have (i) with regard to equity awards pursuant to the
controlling grant agreements and plan documents, and (ii) with regard to
indemnification rights that may exist by virtue of Executive’s previous
employment with the Company or service as an officer of D-R Group.
 

 
8

--------------------------------------------------------------------------------

 
8.           ENTIRE AGREEMENT.  This Agreement sets forth the entire agreement
between the parties with respect to its subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of every kind
and nature between them with respect to said subject matter.  This Agreement may
not be changed or modified except by an agreement in writing, signed by the
parties hereto.
 
9.           WAIVER.  The failure of either party to this Agreement to enforce
any of its terms, provisions, or covenants shall not be construed as a waiver of
the same or of the right of such party to enforce the same.  Waiver by either
party hereto of any breach or default by the other party of any term or
provision of this Agreement shall not operate as a waiver of any other breach or
default.
 
10.         SEVERABILITY.  In the event that any one or more of the provisions
of this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Agreement shall
not in any way be affected or impaired thereby.  Moreover, if any one or more of
the provisions contained in this Agreement shall be held to be excessively broad
as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent allowed
by applicable law.
 
11.         GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with French Law.
 
12.         JURISDICTION; FORUM.  Any dispute arising out of all or part of the
terms of this Agreement will be subject to the jurisdiction of the French labor
court territorially that is competent pursuant to applicable legal provisions.
 
13.         INTERPRETATION.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”
 
14.         COUNTERPARTS.  This Agreement will be executed in two counterparts,
which, together, shall constitute one and the same agreement.
 
15.         CONFLICT.  In the event of a conflict between the terms of this
Agreement and the terms of any present plan, policy or procedure of the Company
or any agreement between the Company and Executive existing at the time of this
Agreement, including but not limited to a stock option agreement or a restricted
share agreement, the terms of this Agreement shall take precedence and govern.

 
9

--------------------------------------------------------------------------------

 

16.         TERM AND TERMINATION.  The term of this Agreement (the “Term”) shall
commence on the Effective Date and end on the anniversary of the Effective Date
first following six months prior notice by the Company of its election to
terminate the Agreement, unless prior to the Company giving such notice or prior
to the date the Agreement would otherwise terminate, either:
 
(a) the employment of Executive is terminated by the Company for any reason
other than dismissal for serious or very serious misconduct (faute grave ou
faute lourde) (and provided that such termination is not within two (2) years
following a Change in Control as defined in Section 7), in which case the Term
shall end on the last day of the one-year period following the Date of
Termination; or
 
(b) a Change in Control shall have occurred, in which case the Term shall end on
the last day of the two-year period beginning on the date following the
occurrence of a Change in Control
 
(as applicable, the “Agreement Termination Date”).  The rights and obligations
of the parties hereunder arising before, on, or after the Agreement Termination
Date, including, without limitation, the obligation of the Company to make
payments pursuant to Paragraphs 5 and 6, if any, and the obligations of the
Executive to honor the restrictive covenants shall survive the termination of
the Agreement until fully discharged or satisfied.
 
[SIGNATURE PAGE FOLLOWS]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
 
In [location]
 
On [date]
 
DRESSER-RAND S.A.
   
By:  
   
Name:
 
Title:
   
DRESSER-RAND GROUP INC.
   
By:
   
Name:
 
Title:
   
EXECUTIVE
   
By:
*



*: Signature preceded by the mention: “lu et approuvé, bon pour accord” (“read
and approved, valid for agreement”)

 
11

--------------------------------------------------------------------------------

 

SCHEDULE A


For purposes of the foregoing Agreement, the additional terms listed below shall
have the definitions indicated.
 

                       (a)  Standard Severance Amount.  For purposes of this
Agreement, “Standard Severance Amount” shall mean an amount equal to ______
times Executive’s Base Salary (determined as of the Date of Termination).
 
                       (b)  Change-In-Control Severance Amount.  For purposes of
this Agreement, “Change-In-Control Severance Amount” shall mean an amount equal
to ______ times Executive’s Base Salary and annual incentive at target
(determined as of the Date of Termination).

 

--------------------------------------------------------------------------------

 

SCHEDULE B


DO NOT SIGN PRIOR TO
FINAL DAY OF EMPLOYMENT


RELEASE AGREEMENT


This RELEASE AGREEMENT (“Release Agreement”) is made between DRESSER-RAND GROUP
INC., a Delaware corporation (the “Company”) and Jean-Francois Chevrier
(“Executive”).


WITNESSETH


WHEREAS, Executive and an affiliate of the Company have entered into an
Confidentiality, Non-Compete, Severance, and Change In Control Agreement dated
as of _______  ___, 2009 (the “Agreement”);


WHEREAS, pursuant to Section 5 and 6 of the Agreement, the Company has agreed to
provide certain payments to Executive if Executive executes this Release
Agreement; and


WHEREAS, this Release Agreement and the Company's obligations under Sections 5
and 6 of the Agreement (as may be applicable) shall become effective only upon
the “Effective Date” of this Release Agreement (as defined below).


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Executive agree as follows:


1.           Release.
 
(a)           Executive, on behalf of himself, his heirs, executors,
administrators, successors and assigns, hereby irrevocably and unconditionally
releases the Company and its subsidiaries, divisions and Affiliates, together
with their respective owners, assigns, agents, directors, partners, officers,
employees, attorneys and representatives and any of their predecessors and
successors and each of their estates, heirs and assigns (collectively, the
“Company Releasees”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, causes of action, rights, costs, losses,
debts and expenses of any nature whatsoever, known or unknown, which Executive
or his heirs, executors, administrators, successors or assigns ever had, now
have or hereafter can, will or may have (either directly, indirectly,
derivatively or in any other representative capacity) by reason of any matter,
fact or cause whatsoever against the Company or any of the other Company
Releasees from the beginning of time to the date of this Release Agreement,
except those claims which can not be released as a matter of law.  This release
includes, without limitation, all claims arising out of, or relating to,
Executive's employment and/or end of his employment with the Company and all
claims arising under any federal, state and local labor, employment and/or
anti-discrimination laws including, without limitation, the federal Age
Discrimination in Employment Act, the Employee Retirement Income Security Act,
the Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964,
the Family and Medical Leave Act, the Civil Rights Act of 1991, the Texas
Commission on Human Rights Act, and comparable federal, state, and local
statutes and ordinances, each as amended.  Notwithstanding the foregoing, this
release shall not include any ongoing obligations of the Company under the
Agreement (including but not limited to the obligation to provide severance pay
and benefits to the Executive under Sections 5 and 6 thereof) and any rights
provided under the Company’s bylaws and the Company’s benefit plans and
agreements with Executive related thereto, including but not limited to stock
options, and restricted stock plans and agreements. 

 

--------------------------------------------------------------------------------

 

(b)           Executive shall execute the Release Agreement on a date which is
no earlier than the date upon which Executive's employment is terminated.
 
(c)           Executive acknowledges and agrees that the Company has fully
satisfied any and all obligations owed to Executive arising out of Executive's
employment with the Company, exclusive of any ongoing obligations of the Company
under the Agreement (including but not limited to the obligation to provide
severance pay and benefits to the Executive under Sections 5 and 6 thereof) and
any rights provided under the Company’s bylaws and the Company’s benefit plans
and agreements with Executive related thereto, including but not limited to
stock options, and restricted stock plans and agreements.  Executive further
acknowledges and agrees that the Company and the other Company Releasees have
fully complied with their COBRA continuation coverage obligations.
 
(d)           Executive represents that he has no complaints, charges, or
lawsuits pending against the Company or any of the other Company
Releasees.  Executive further covenants and agrees that neither he nor his
heirs, executors, administrators, successors or assigns will be entitled to any
Personal recovery in any proceeding of any nature whatsoever against the Company
or any of the other Company Releasees arising out of any of the matters released
in this Section 1.
 
(e)           Executive has resigned from all positions, if any, with the board
of directors of the Company and any officer and/or director positions of any
parent, subsidiary, or Affiliate of the Company.
 
2.           Return of Company Property.  Executive represents and agrees that
Executive has returned to the Company all property of the Company or any of the
Company Releasees, including, but not limited to, documents, contracts,
agreements, plans, photographs, books, notes, reports, files, memoranda, records
and software, credit cards, cardkey passes, door and file keys, computer access
codes or disks and instructional manuals, and other physical or electronic
property that Executive received and/or prepared or helped prepare in connection
with Executive's employment with the Company, and that Executive has not
retained any copies, duplicates, reproductions or excerpts thereof.

 
B-2

--------------------------------------------------------------------------------

 

3.           No Admission of Wrongdoing.  Nothing herein is to be deemed to
constitute an admission of wrongdoing by the Company or any of the other Company
Releasees.
 
4.           Consultation with Attorney/Voluntary Agreement.  Executive
acknowledges that (i) the Company has advised Executive of his right to consult
with an attorney prior to executing this Release Agreement, (ii) Executive has
carefully read and fully understands all of the provisions of this Release
Agreement, and (iii) Executive is entering into this Release Agreement,
including the releases set forth in Paragraph 1 above, knowingly, freely and
voluntarily in exchange for good and valuable consideration.
 
5.           Effective Date.
 
The date on which Executive signs this Release Agreement  is referred to as the
“Effective Date”.
 
6.           Assignment.  This Release Agreement is Personal to Executive and
may not be assigned by Executive.  This Agreement will inure to the benefit of
the Company and the other Company Releasees and their successors and assigns.
 
7.           Waiver and Amendments.  Any waiver, alteration, amendment, or
modification of any of the terms of this Release Agreement shall be valid only
if made in writing and signed by the parties hereto; provided, however, that any
such waiver, alteration, amendment, or modification is consented to on the
Company’s behalf by a properly authorized corporate officer.  No waiver by
either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.
 
8.           Severability and Governing Law.  If any covenants or such other
provisions of this Release Agreement are found to be invalid or unenforceable by
a final determination of a court of competent jurisdiction (a) the remaining
terms and provisions hereof shall be unimpaired and (b) the invalid or
unenforceable term or provision hereof shall be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision hereof.  THIS
RELEASE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS, WITHOUT REGARD TO ITS CONFLICT OF LAW RULES.

 
B-3

--------------------------------------------------------------------------------

 

9.           Section Headings and Definitions.  The headings contained in this
Release Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Release Agreement.  Whenever the words
“include” or “including” are used in this Release Agreement, they shall be
deemed to be followed by the words “without limitation.”  Capitalized terms not
defined in this Release Agreement shall have the meaning given to such terms in
the Agreement.
 
10.         Entire Agreement.  This Release Agreement and the Agreement
constitute the entire understanding and agreement of the parties hereto
regarding the employment of Executive.  This Release Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings,
and agreements between the parties relating to the subject matter of this
Release Agreement.
 
11.         Jurisdiction; Forum.  Executive acknowledges that any disputes under
the Agreement or this Release Agreement shall be subject to the arbitration
provisions of Section 15 of the Agreement.  Subject to that provision, by the
execution and delivery of this Release Agreement, Executive submits to the
personal jurisdiction of any state or federal court in the State of Texas in any
suit or proceeding arising out of or relating to this Release Agreement.  To the
extent that Executive may acquire any immunity from jurisdiction of any Texas
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) with
respect to himself or his property, Executive irrevocably waives such immunity
in respect of his obligations with respect to this Release Agreement.  Executive
agrees that an appropriate, convenient and non-exclusive forum for any and all
disputes between the parties hereto arising out of this Release Agreement or the
transactions contemplated hereby shall be in any state or federal court in the
State of Texas.
 
12.         Counterparts.  This Release Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.  The execution of this
Release Agreement may be by actual or facsimile signature.

 
B-4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Release Agreement as of
the dates indicated below.


DRESSER-RAND GROUP INC.
               
By:
 
Date
Title:
         
Executive
                   
Date


 
B-5

--------------------------------------------------------------------------------

 